                            Case 18-24781-RAM                     Doc 41         Filed 05/06/19              Page 1 of 2
CGFD45 (4/23/19)




ORDERED in the Southern District of Florida on May 6, 2019




                                                                                                  Robert A Mark
                                                                                                  United States Bankruptcy Judge



                                         United States Bankruptcy Court
                                                      Southern District of Florida
                                                        www.flsb.uscourts.gov
                                                                                                                 Case Number: 18−24781−RAM
                                                                                                                 Chapter: 13


In re: (Debtor(s) name(s) used by the debtor(s) in the last 8 years, including married, maiden, and trade)
Jose A Nunez
7135 SW 13 St
Miami, FL 33144

SSN: xxx−xx−9561




                      ORDER GRANTING EX PARTE MOTION TO DISMISS CASE

     This matter is before the court on the ex parte Motion to Dismiss Case filed by the debtor. The court
having reviewed this matter and being fully advised in the premises. It is

ORDERED that:


      1. The motion to dismiss is granted and this case is dismissed.




                                                                    Page 1 of 2
                         Case 18-24781-RAM               Doc 41        Filed 05/06/19   Page 2 of 2



      2. All pending motions are denied as moot.

      3. The trustee shall file a final report prior to the administrative closing of the case.

      4. (If applicable) the debtor shall immediately pay to the Clerk, U.S. Court, C. Clyde Atkins United
         States Courthouse, 301 North Miami Avenue, Room 150, Miami, FL 33128, $0.00 for the
         balance of the filing fee as required by Local Rule 1017−2(E). Any funds remaining with the
         trustee shall be applied to this balance and the trustee must dispose of any funds in
         accordance with the Bankruptcy Code and Local Rule 1017−2(F), unless otherwise ordered by
         the court. The court will not entertain a motion for reconsideration of this order unless all
         unpaid fees are paid at the time the motion is filed.

      5. A motion to rehear, reconsider, or reinstate a dismissed case must be filed in accordance with
         the requirements of Local Rule 9013−1(E).

      6. In accordance with Local Rule 1002−1(B)(1), the clerk of court is directed to refuse to accept
         for filing any future voluntary petitions submitted by this debtor if the refiling violates a prior
         order of the court or if the petition is accompanied by an Application to Pay Filing Fee in
         Installments and filing fees remain due from any previous case filed by the debtor.

The clerk shall serve a copy of this order on all parties of record.




                                                               ###

                                                           Page 2 of 2
